Case 1:21-cv-00282-RDA-TCB Document 29 Filed 05/06/21 Page 1 of 3 PageID# 391




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


MILLENNIUM FUNDING, INC., EVE
NEVADA, LLC, HUNTER KILLER
PRODUCTIONS, INC., BODYGUARD
PRODUCTIONS, INC., GUNFIGHTER
PRODUCTIONS, LLC, VOLTAGE
HOLDINGS, LLC, MILLENNIUM IP,
INC., KILLING LINK DISTRIBUTION,
LLC, LHF PRODUCTIONS, INC., RAMBO
V PRODUCTIONS, INC., NIKOLA                        Civil Action No. 1:21-cv-00282-RDA-TCB
PRODUCTIONS, INC., OUTPOST
PRODUCTIONS, INC., WONDER ONE,
LLC, and 42 VENTURES, LLC,

              Plaintiffs,

                      vs.

WICKED TECHNOLOGY LIMITED d/b/a
VPN.HT, VPN.HT LIMITED, MOHAMED
AMINE FAOUANI,
JOHN OR JANE DOE d/b/a
POPCORNTIME.APP, and DOES 1-100,

              Defendants.



          MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

       COMES NOW Defendants WICKED TECHNOLOGY LIMITED d/b/a VPN.HT,

VPN.HT LIMITED, and MOHAMED AMINE FAOUANI, by counsel and by special

appearance for the limited purpose of challenging personal jurisdiction pursuant to Rule 12(b)(2)

of the Federal Rules of Civil Procedure, and respectfully file this Motion to Dismiss Plaintiffs’

First Amended Complaint for lack of personal jurisdiction.

       The grounds for this motion are set forth more fully in the attached memorandum

incorporated by reference herein.

                                               1
Case 1:21-cv-00282-RDA-TCB Document 29 Filed 05/06/21 Page 2 of 3 PageID# 392




      Date: May 6, 2021                   Respectfully Submitted,

                                          WICKED TECHNOLOGY LIMITED d/b/a
                                          VPN.HT, VPN.HT LIMITED, and
                                          MOHAMED AMINE FAOUANI




                                          /Benjamin E. Maskell/_______________
                                          Benjamin E. Maskell, Esquire
                                          Va. State Bar No. 78791
                                          MASKELL LAW PLLC
                                          937 N. Daniel St.
                                          Arlington, VA 22201
                                          Telephone: (703) 568-4523
                                          Email: Ben@MaskellLaw.com
                                          Counsel for Defendants Wicked Technology
                                          Limited, VPN.HT Limited, and Mohamed
                                          Amine Faouani




                                      2
Case 1:21-cv-00282-RDA-TCB Document 29 Filed 05/06/21 Page 3 of 3 PageID# 393




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021, a true copy of the foregoing Motion to Dismiss

Plaintiffs’ First Amended Complaint was filed electronically with the Clerk of Court using the

CM/ECF system, which will send a notification of such filing to the following:

       Kerry S. Culpepper
       CULPEPPER IP, LLLC
       75-170 Hualalai Road, Suite B204
       Kailua-Kona, Hawai’i 96740
       kculpepper@culpepperip.com
       Counsel for Plaintiffs

       Timothy B. Hyland
       HYLAND LAW PLLC
       1818 Library Street, Suite 500
       thyland@hylandpllc.com
       Counsel for Plaintiffs



                                                   /Benjamin E. Maskell/_______________
                                                   Benjamin E. Maskell, Esquire
                                                   Va. State Bar No. 78791
                                                   MASKELL LAW PLLC
                                                   937 N. Daniel St.
                                                   Arlington, VA 22201
                                                   Telephone: (703) 568-4523
                                                   Email: Ben@MaskellLaw.com
                                                   Counsel for Defendants Wicked Technology
                                                   Limited, VPN.HT Limited, and Mohamed
                                                   Amine Faouani




                                               3
